37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cheryl Ann KING, Plaintiff Appellant,v.Marvin RUNYON, Postmaster General;  United States PostalService, Defendants Appellees.
No. 93-1730.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 22, 1993.Decided Oct. 12, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CA-92-741).
Cheryl Ann King, Appellant Pro Se.
Alice L. Covington, United States Postal Service, Washington, DC, for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Cheryl Ann King appeals from the district court's order granting summary judgment for Defendants in her action challenging her dismissal from the United States Postal Service.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  King v. Runyon, No. CA-92-741 (S.D.W. Va.  May 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.